Title: From George Washington to the Board of War, 2 November 1779
From: Washington, George
To: Board of War


        
          Gentlemen
          Head Quarters West point 2d Novemr 1779
        
        Since mine of the 12th ulto in which I took the liberty of mentioning the want of the Commissions for the Massachusetts line, I have received frequent and pressing applications on the same subject from the Officers of that Line. There is something peculiar in their situation—A Board of Commissioners are appointed by the State to make a compensation to their officers for the depreciation of money in proportion to their respective Ranks. Many of the Officers are at present doing duty in a Rank inferior to that to which they will be intitled when they receive their Commissions, and from that source their uneasiness arises, as they are apprehensive that they will be considered by the Commissioners who meet the 12th Inst. at Boston in the Ranks which

they at present hold in their Regt and not those to which they are really intitled. This I hope will apologize for my urging this matter again, and should there be any particular reasons for the delay I shall be glad to be informed of them, that I may give them to the Gentlemen concerned, who are anxious to a degree beyond what you can conceive—If the Commissions cannot be obtained immediately, I shall be glad of a certified Copy of the arrangement (having no Copy with me) which may perhaps answer the end of establishing the Rank, to the satisfaction of the Commissioners. I am &.
      